Certification Pursuant to 18 U.S.C. Section 1350 as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Solely for the purpose of Section 906 of the Sarbanes-Oxley Act of 2002, and solely to the extent this certification may be applicable to this report, the undersigned hereby certify that this report of Legacy Communications Corporation.(the “Company”) fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934 and that the information contained in this report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:August 18, 2008 /s/ Jerry Parish Name: Jerry Parish Title: President and Chief Executive Officer /s/ Jerry Parish Name: Jerry Parish Title: Chief Financial Officer
